Exhibit 10.2

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made as of
May 5, 2009, by and between Regal Entertainment Group, a Delaware corporation
(the “Company”), and Amy E. Miles (“Executive”).

 

RECITALS

 

In order to induce Executive to serve as the Chief Executive Officer of the
Company and as the Chief Executive Officer of the Company’s subsidiary, Regal
Cinemas Corporation, the Company desires to provide Executive with compensation
and other benefits on the terms and conditions set forth in this Agreement.

 

Executive is willing to accept such employment and perform services for the
Company as of the Effective Date (as defined below), on the terms and conditions
hereinafter set forth.

 

It is therefore hereby agreed by and between the parties as follows:

 

1.             Employment.

 

1.1           Position.  Subject to the terms and conditions of this Agreement,
the Company agrees to employ Executive during the Term (as defined herein) as
its Chief Executive Officer. In her capacity as the Chief Executive Officer of
the Company, Executive shall report to the Board of Directors of the Company
(the “Board”) or its designated representative, which shall be Michael Campbell,
Executive Chairman (the “Designated Representative”), and shall have the powers,
responsibilities and authorities of chief executive officers of corporations of
the size, type and nature of the Company, as it exists from time to time, as are
assigned by the Board or the Designated Representative consistent with
Executive’s position. In her capacity as Chief Executive Officer of the
Company’s subsidiary, Regal Cinemas Corporation, Executive shall report to the
Board of Directors of Regal Cinemas Corporation and shall have the powers,
responsibilities and authorities of chief executive officers of corporations of
the size, type and nature of Regal Cinemas Corporation, as it exists from time
to time, as are assigned by the Board of Directors of Regal Cinemas Corporation
consistent with Executive’s position. At the request of the Company, Executive
will serve as an officer and/or director of any of the Company’s other
subsidiaries for no additional compensation.

 

1.2           Duties.  Subject to the terms and conditions of this Agreement,
Executive hereby agrees to be employed as the Chief Executive Officer of the
Company and to serve as the Chief Executive Officer of Regal Cinemas
Corporation, and agrees to devote such working time and efforts (except for
permitted vacation periods and reasonable periods of illness and other
incapacity), to the best of her ability, experience and talent, to the
performance of services, duties and responsibilities in connection therewith so
that such performance shall be her primary business activity. Executive shall
perform such duties and exercise such powers with respect to the activities of
the Company, commensurate with her positions, as the Chief Executive Officer of
the Company and as a member of the Board, as the Board or the Designated
Representative shall from time to time reasonably delegate to her. Executive
will be responsible for the selection of the members of the management team for
the Company’s theatre operations, including Regal Cinemas Corporation and its
subsidiaries, subject in each instance to the good faith approval of the Board.

 

1.3           Other Service.  Nothing in this Agreement shall preclude Executive
from serving on boards of directors of other companies or trade organizations
and participating in charitable, community or religious activities that do not
substantially interfere with her duties and responsibilities hereunder or
conflict with the interest of the Company.

 

1.4           Office.  Executive’s primary office will be located in the
Company’s office facility located in Knoxville, Tennessee, or any other location
acceptable to Executive.

 

1

--------------------------------------------------------------------------------


 

2.             Term.

 

2.1           Term of Employment.  Executive’s term of employment under this
Agreement shall commence as of the Effective Date, and, subject to the terms
hereof, shall terminate on the earlier of (i) the third anniversary of the
Effective Date, or (ii) termination of Executive’s employment pursuant to this
Agreement (the “Term”); provided, however, that any termination of employment by
Executive (other than for death or Permanent Disability) or by the Company may
only be made upon 90 days prior written notice to the other party hereto.
Executive shall resign from any and all positions, including board memberships,
held by her with the Company or any subsidiary of the Company upon any
termination of employment.

 

2.2           Extensions.  On each anniversary of the date hereof, commencing in
2010, one year shall be added to the termination date specified in
Section 2.1(i) hereof, so that as of each anniversary of the date hereof the
remaining Term of Executive’s employment as determined under
Section 2.1(i) hereof shall be three (3) years.

 

2.3           Effective Date.  This Agreement shall only be effective and
enforceable by the Company or Executive as of June 30, 2009 (the “Effective
Date”).

 

3.             Compensation.

 

3.1           Salary.  The Company shall pay Executive a base salary (“Base
Salary”) at the rate of $650,000 per annum commencing on the beginning of
Executive’s term of employment hereunder. Base Salary shall be payable in
accordance with the ordinary payroll practices of the Company. The Compensation
Committee of the Board will review Executive’s salary at least annually and may
increase (but not reduce) Executive’s Base Salary in its sole discretion. Once
increased, such Base Salary shall not be reduced and, as so increased, shall
constitute “Base Salary” hereunder.

 

3.2           Annual Bonus.  In addition to her Base Salary, Executive shall,
commencing with the 2009 fiscal year and continuing each fiscal year during the
Term hereafter, be afforded a reasonable opportunity to earn an annual cash
bonus (the “Bonus”).  The Company shall be deemed to have provided Executive
with such opportunity by establishing one or more reasonable annual performance
goals for the Company (the “Annual Performance Goals”) under an annual executive
incentive plan (a “Bonus Plan”) designed to pay a bonus should the Company meet
or exceed such goals.  In determining Executive’s Bonus, Executive’s target
Bonus shall be at least 100% of Base Salary (the “Target Bonus”).  If in any
year the Annual Performance Goals for the Company are exceeded by a material
amount, the Company shall award Executive a “stretch” Bonus of up to an
additional 50% of Base Salary (for a total Bonus of up to 150% of Base Salary)
as determined by the Compensation Committee of the Board.  For 2009, 
Executive’s Bonus shall be calculated in accordance with the Company’s 2009
Bonus Plan as adopted by the Board prior to the date hereof.  After 2009, the
Compensation Committee of the Board, after consultation with management, will in
the last quarter of each year establish reasonable eligibility requirements and
Annual Performance Goals for the Bonus Plan for the next year based on the
actual and projected performance of the Company. Executive shall be deemed to
have earned an annual Bonus under the Company’s Bonus Plan so long as Executive
meets the Annual Performance Goals established thereunder and is employed by the
Company as of the last day of the Company’s fiscal year.

 

4.             Employee Benefits.

 

4.1           Employee Benefit Programs, Plans and Practices.  The Company shall
during the Term provide Executive with coverage under all employee pension and
welfare benefit programs, plans and practices (to the extent permitted under any
employee benefit plan) in accordance with the terms thereof, which the Company
generally makes available to its senior executives.

 

4.2           Vacation.  While employed hereunder, Executive shall be entitled
to no less than 20 business days paid vacation in each calendar year, which
shall be taken at such times as are consistent with Executive’s responsibilities
hereunder.

 

2

--------------------------------------------------------------------------------


 

5.             Expenses.  Executive is authorized to incur reasonable expenses
in carrying out her duties and responsibilities under this Agreement. The
Company will reimburse Executive for such expenses upon presentation by
Executive from time to time of appropriately itemized and approved (consistent
with the Company’s policy) accounts of such expenditures.

 

6.             Termination of Employment.

 

6.1           Termination Without Cause.  Except as provided in Section 6.3, if
Executive’s employment is terminated by the Company (other than for Permanent
Disability, death or Cause), Executive shall receive such payments, if any,
under applicable plans or programs, including but not limited to those referred
to in Section 4.1 hereof, to which she is entitled pursuant to the terms of such
plans or programs, and any unpaid payments of Base Salary previously earned, any
unpaid Bonus earned or awarded for prior periods, accrued vacation and expense
incurred for which Executive is entitled to reimbursement hereunder. If
Executive is terminated under this Section 6.1, Executive shall also be entitled
to receive:

 

(a)  an amount in lieu of any other cash compensation beyond that provided in
the immediately preceding sentence, which amount shall be equal to the sum of:

 

(i)  the actual bonus, if any, she would have received in respect of the fiscal
year in which her termination occurs, prorated by a fraction, the numerator of
which is the number of days in such fiscal year prior to the date of Executive’s
termination and the denominator of which is 365, payable at the same time as
bonuses are paid to other executives;

 

(ii)  two times Executive’s annual Base Salary; plus one times Executive’s
Target Bonus; payable in a lump sum within 30 days following such termination of
employment; provided that if such termination occurs within 90 days prior to
calendar year end, amount shall be payable on January 1 of the year following
the date of Executive’s termination; and

 

(b)  continued coverage for a 24-month period under any employee medical, health
and life insurance plans in accordance with the respective terms thereof
applicable to active employees (other than the requirement of continued
employment); provided, however, that payments and benefits due hereunder shall
be reduced by any amounts owed by Executive to the Company.

 

In no event shall Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to Executive under any
of the provisions of this Agreement and such amounts shall not be reduced
whether or not Executive obtains other employment.

 

6.2           Termination For Good Reason.  Except as provided in Section 6.3,
Executive may resign for Good Reason (as defined below) if Executive provides
written notification to the Company of the existence of a condition constituting
Good Reason (“Notification”) within ninety (90) days of the initial existence of
such condition (“Existence Date”) and the resignation occurs within two
(2) years of the Existence Date.  If Executive resigns for Good Reason,
Executive shall receive such payments, if any, under applicable plans or
programs, including but not limited to those referred to in Section 4.1 hereof,
to which she is entitled pursuant to the terms of such plans or programs, and
any unpaid payments of Base Salary previously earned, any unpaid Bonus earned or
awarded for prior periods, accrued vacation and expense incurred for which
Executive is entitled to reimbursement hereunder. If Executive resigns under
this Section 6.2, Executive shall also be entitled to receive:

 

(a)  an amount in lieu of any other cash compensation beyond that provided in
the immediately preceding sentence, which amount shall be equal to the sum of:

 

(i)  the actual bonus, if any, she would have received in respect of the fiscal
year in which her resignation occurs, prorated by a fraction, the numerator of
which is the number of days in

 

3

--------------------------------------------------------------------------------


 

such fiscal year prior to the date of Executive’s resignation and the
denominator of which is 365, payable at the same time as bonuses are paid to
other executives;

 

(ii)  two times Executive’s annual Base Salary; plus one times Executive’s
Target Bonus; payable in a lump sum within 30 days following such resignation of
employment; provided that if such resignation occurs within 90 days prior to
calendar year end, amount shall be payable on January 1 of the year following
the date of Executive’s resignation; and

 

(b)  continued coverage for a 24-month period under any employee medical, health
and life insurance plans in accordance with the respective terms thereof
applicable to active employees (other than the requirement of continued
employment); provided, however, that payments and benefits due hereunder shall
be reduced by any amounts owed by Executive to the Company.

 

Good Reason shall be defined as one or more of the following conditions arising
without the consent of Executive and which has not been remedied by the Company
within thirty (30) days after receipt of the Notification:  (i) a material
reduction in Executive’s Base Salary or the establishment of or any amendment to
the annual cash bonus plan which would materially impair the ability of
Executive to receive the Target Bonus (other than the establishment of
reasonable EBITDA or other reasonable performance targets to be set annually in
good faith by the Board), (ii) a material diminution of Executive’s titles,
offices, positions or authority, excluding for this purpose an action not taken
in bad faith; or the assignment to Executive of any duties inconsistent with
Executive’s position (including status or reporting requirements), authority, or
material responsibilities, or the removal of Executive’s authority or material
responsibilities, excluding for this purpose an action not taken in bad faith,
(iii) a transfer of Executive’s primary workplace by more than fifty (50) miles
from the current workplace, (iv) a material breach of this Agreement by the
Company, (v) Executive is not the Chief Executive Officer of Regal Cinemas
Corporation, or (vi) Executive is not the Chief Executive Officer of the Company
and a member of the Board.

 

6.3           Termination During a Change of Control  Notwithstanding
Section 6.1 or 6.2, if within three months prior to or one year after a Change
of Control (as defined below), Executive’s employment is terminated by the
Company (other than for Permanent Disability, death or Cause) or Executive
resigns for Good Reason, Executive shall receive such payments, if any, under
applicable plans or programs, including but not limited to those referred to in
Section 4.1 hereof, to which she is entitled pursuant to the terms of such plans
or programs, and any unpaid payments of Base Salary previously earned, any
unpaid Bonus earned or awarded for prior periods, accrued vacation and expense
incurred for which Executive is entitled to reimbursement hereunder. If
Executive is terminated or resigns under this Section 6.3, Executive shall also
be entitled to receive:

 

(a)  an amount in lieu of any other cash compensation beyond that provided in
the immediately preceding sentence, which amount shall be equal to the sum of:

 

(i)  the actual bonus, if any, she would have received in respect of the fiscal
year in which her termination or resignation occurs, prorated by a fraction, the
numerator of which is the number of days in such fiscal year prior to the date
of Executive’s termination or resignation and the denominator of which is 365,
payable at the same time as bonuses are paid to other executives; and

 

(ii)  two and one half times Executive’s annual Base Salary; plus two times
Executive’s Target Bonus payable in a lump sum within 30 days following such
termination or resignation of employment; provided that if such termination or
resignation occurs within 90 days prior to calendar year end, amount shall be
payable on January 1 of the year following the date of Executive’s termination
or resignation; and

 

(b)  continued coverage for a 30-month period under any employee medical, health
and life insurance plans in accordance with the respective terms thereof
applicable to active employees (other than the requirement of continued
employment); provided, however, that payments and benefits due hereunder shall
be reduced by any amounts owed by Executive to the Company.

 

4

--------------------------------------------------------------------------------


 

A Change of Control shall be deemed to have occurred upon both of the following
occurring: (A) any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), other than Anschutz Company, The Anschutz Corporation, or
any entity or organization controlled by Philip F. Anschutz (collectively, the
“Anschutz Entities”), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) acquires 20% or more of the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (“Voting Power”); and (B) such beneficial
ownership (as so defined) by such individual, entity or group of more than 20%
of the Voting Power then exceeds the beneficial ownership (as so defined) by the
Anschutz Entities of the Voting Power.

 

6.4           Permanent Disability.  If Executive is unable to engage in the
activities required by Executive’s job by reason of any medically determined
physical or mental impairment which has lasted or can be expected to last for a
continuous period of not less than six (6) consecutive months (“Permanent
Disability”), the Company or Executive may terminate Executive’s employment on
written notice thereof, and Executive shall receive or commence receiving, as
soon as practicable:

 

(i)  the actual bonus, if any, she would have received in respect of the fiscal
year in which her termination occurs, prorated by a fraction, the numerator of
which is the number of days of the fiscal year until termination and the
denominator of which is 365, payable at the same time as bonuses are paid to
other executives; and

 

(ii)  accrued but unpaid Base Salary and such payments under applicable plans or
programs, including but not limited to those referred to in Sections 4 and 5
hereof, to which she is entitled pursuant to the terms of such plans or
programs.

 

6.5           Death.  In the event of Executive’s death during the Term,
Executive’s estate or designated beneficiaries shall receive or commence
receiving, as soon as practicable:

 

(i)  the actual bonus, if any, she would have received in respect of the fiscal
year in which her death occurs, prorated by a fraction, the numerator of which
is the number of days of the fiscal year until her death and the denominator of
which is 365, payable at the same time as bonuses are paid to other executives;
and

 

(ii)  accrued but unpaid Base Salary and such payments under applicable plans or
programs, including but not limited to those referred to in Sections 4 and 5
hereof, to which Executive’s estate or designated beneficiaries are entitled
pursuant to the terms of such plans or programs.

 

6.6           Termination for Cause; Resignation by Executive.

 

(a)  The Company shall have the right to terminate the employment of Executive
for Cause. In the event that Executive’s employment is terminated by the Company
for Cause or by Executive for any reason (other than by Executive for Good
Reason or as a result of Executive’s Permanent Disability or death) during the
Term, Executive shall not be entitled to the payment of any compensation
otherwise included under this Agreement. After the termination of Executive’s
employment under this Section 6.6, the obligations of the Company under this
Agreement to make any further payments, or provide any benefits specified
herein, to Executive shall thereupon cease and terminate.

 

(b)  As used herein, the term “Cause” shall be limited to (i) any willful breach
of any material written policy of the Company that results in material and
demonstrable liability or loss to the Company; (ii) the engaging by Executive in
conduct involving moral turpitude that causes material and demonstrable injury,
monetarily or otherwise, to the Company, including, but not limited to,
misappropriation or conversion of assets of the Company (other than immaterial
assets); (iii) conviction of or entry of a plea of nolo contendere to a felony;
or (iv) a material breach of this Agreement by engaging in action in violation
of the restrictive covenants in this Agreement. No act or failure to act by
Executive shall be deemed

 

5

--------------------------------------------------------------------------------


 

“willful” if done, or omitted to be done, by her in good faith and with the
reasonable belief that her action or omission was in the best interest of the
Company.

 

7.             Indemnification.  To the fullest extent permitted by the
indemnification provisions of the articles of incorporation and bylaws of the
Company in effect as of the date of this Agreement and the indemnification
provisions of the corporation statute of the jurisdiction of the Company’s
incorporation in effect from time to time (collectively, the “Indemnification
Provisions”), and in each case subject to the conditions hereof, the Company
shall (i) indemnify Executive, as a director and officer of the Company or a
subsidiary of the Company or a trustee or fiduciary of an employee benefit plan
of the Company or a subsidiary of the Company, or, if Executive shall be serving
in such capacity at the Company’s written request, as a director or officer of
any other corporation (other than a subsidiary of the Company) or as a trustee
or fiduciary of an employee benefit plan not sponsored by the Company or a
subsidiary of the Company, against all liabilities and reasonable expenses that
may be incurred by Executive in any threatened, pending, or completed action,
suit or proceeding, whether civil, criminal or administrative, or investigative
and whether formal or informal, because Executive is or was a director or
officer of the Company, a director or officer of such other corporation or a
trustee or fiduciary of such employee benefit plan, and against which Executive
may be indemnified by the Company, and (ii) pay for or reimburse the reasonable
expenses incurred by Executive in the defense of any proceeding to which
Executive is a party because Executive is or was a director or officer of the
Company, a director or officer of such other corporation or a trustee or
fiduciary of such employee benefit plan. The rights of Executive under the
Indemnification Provisions shall survive the termination of the employment of
Executive by the Company.

 

8.             Notices.  All notices or communications hereunder shall be in
writing, addressed as follows:

 

To the Company:

 

Regal Entertainment Group
7132 Regal Lane
Knoxville, TN 37918
Attn: Peter B. Brandow, Esq., General Counsel

 

To Executive:

 

Ms. Amy E. Miles
1507 Aberdeen Drive
Alcoa, TN 37701

 

Any such notice or communication shall be delivered by hand or by courier or
sent certified or registered mail, return receipt requested, postage prepaid,
addressed as above (or to such other address as such party may designate in a
notice duly delivered as described above), and the third business day after the
actual date of mailing shall constitute the time at which notice was given.

 

9.             Separability; Legal Fees.  If any provision of this Agreement
shall be declared to be invalid or unenforceable, in whole or in part, such
invalidity or unenforceability shall not affect the remaining provisions hereof
which shall remain in full force and effect. The non-prevailing party shall bear
the costs of any legal fees and other fees and expenses which may be incurred by
the prevailing party in respect of enforcing its respective rights under this
Agreement.

 

10.           Assignment.  This contract shall be binding upon and inure to the
benefit of the heirs and representatives of Executive and the assigns, and
successors of the Company, but neither this Agreement nor any rights or
obligations hereunder shall be assignable or otherwise subject to hypothecation
by Executive (except by will or by operation of the laws of intestate
succession) or by the Company, except that the Company may assign this Agreement
to any successor (whether by merger, purchase or otherwise) to all or
substantially all of the stock, assets or businesses of the Company, if such
successor expressly agrees to assume the obligations of the Company hereunder.

 

6

--------------------------------------------------------------------------------


 

11.           Amendment.  This Agreement may only be amended by written
agreement of the parties hereto.

 

12.           Nondisclosure of Confidential Information: Non-Competition.

 

(a)  Executive shall not, without the prior written consent of the Company, use,
divulge, disclose or make accessible to any other person, firm, partnership,
corporation or other entity any Confidential Information pertaining to the
business of the Company or any of its affiliates, except (i) while employed by
the Company, in the business of and for the benefit of the Company, or (ii) as
required by law. For purposes of this Section 12(a), “Confidential Information”
shall mean non-public information concerning the financial data, strategic
business plans, product development (or other proprietary product data),
customer lists, marketing, acquisition and divestiture plans and other
non-public, proprietary and confidential information of the Company, its
subsidiaries, its theater affiliates (the “Restricted Group”) or suppliers
(including, without limitation, any motion picture distributor or exhibitor) or
vendors, that, in any case, is not otherwise available to the public (other than
by Executive’s breach of the terms hereof).

 

(b)  During the period of her employment hereunder and for one year thereafter
(except in the case where Executive terminates her employment with the Company
for the Good Reason event described in clause (v) of the definition of “Good
Reason”), Executive agrees that, without the prior written consent of the
Company, (A) she will not, directly or indirectly, either as principal, manager,
agent, consultant, officer, stockholder, partner, investor, lender or employee
or in any other capacity, carry on, be engaged in, or have any financial
interest in, any business in Competition (as defined in Section 12(c)) with the
business of the Restricted Group and (B) she shall not, on her own behalf or on
behalf of any person, firm or company, directly or indirectly, solicit or hire
for the benefit of anyone, other than the Restricted Group, any person who is,
or was at any time during the six (6) months immediately preceding the time of
the solicitation or hiring by Executive employed by the Restricted Group (other
than Executive’s secretary or other administrative employee who worked directly
for her).

 

(c)  For purposes of this Section 12, a business shall be deemed to be in
“Competition” with the Restricted Group if it operates a first-run movie theater
with a minimum of six (6) screens within ten (10) miles of any first-run movie
theater with a minimum of six (6) screens operated by a member of the Restricted
Group. Nothing in this Section 12 shall be construed so as to preclude Executive
from investing in a publicly or privately held company, provided Executive’s
beneficial ownership of any class of such company’s securities does not exceed
1% of the outstanding securities of such class.

 

(d)  Executive and the Company agree that this covenant not to compete is a
reasonable covenant under the circumstances, and further agree that if in the
opinion of any court of competent jurisdiction such restraint is not reasonable
in any respect, such court shall have the right, power and authority to excise
or modify such provision or provisions of this covenant as to the court shall
appear not reasonable and to enforce the remainder of the covenant as so
amended. Executive agrees that any breach of the covenants contained in this
Section 12 would irreparably injure the Company. Accordingly, Executive agrees
that the Company may, in addition to pursuing any other remedies it may have in
equity, obtain an injunction against Executive from any court having
jurisdiction over the matter restraining any further violation of this Agreement
by Executive and cease making any payments otherwise required by this Agreement;
provided, however, that in the event a court of competent jurisdiction, which
recognizes the validity of the provisions of this Section 12, finds Executive
not to be in violation of the provisions of this Section 12, then the Company
shall pay to Executive, in a lump sum, within ten days of such determination,
all amounts that would have been payable to Executive hereunder through the date
of such determination and continue making any other payments due with respect to
periods of time subsequent to such determination in accordance with the
provisions of this Agreement.

 

13.           Beneficiaries: References  Executive shall be entitled to select
(and change, to the extent permitted under any applicable law) a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive’s death, and may change such election, in either case by giving the
Company written notice thereof. In the event of Executive’s death or a judicial
determination of her incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to her beneficiary, estate or other
legal representative, and the Company shall pay amounts payable under this
Agreement, unless otherwise provided

 

7

--------------------------------------------------------------------------------


 

herein, in accordance with the terms of this Agreement, to Executive’s personal
or legal representatives, executors, administrators, heirs, distributees,
devisees, legatees or estate, as the case may be. Any reference to the feminine
gender in this Agreement shall include, where appropriate, the masculine.

 

14.           Survival.  The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations. The
provisions of this Section 14 are in addition to the survivorship provisions of
any other section of this Agreement.

 

15.           Governing Law. This Agreement shall be construed, interpreted and
governed in accordance with the laws of the state of Tennessee, without
reference to rules relating to conflicts of law.

 

16.           Effect on Prior Agreements.  Except for amendments to this
Agreement, this Agreement contains the entire understanding between the parties
hereto and supersedes in all respects any prior or other agreement or
understanding between the Company or any affiliate of the Company and Executive.

 

17.           Withholding.  The Company shall be entitled to withhold all
applicable tax withholdings, FICA, FUTA and all other required withholdings of
the Company from any and all payments made under any provision of this
Agreement.

 

18.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original.

 

*    *    *    *

 

[Signature Page Follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph.

 

 

REGAL ENTERTAINMENT GROUP

 

 

 

 

 

 

By:

/s/ Michael L. Campbell

 

Name:

Michael L. Campbell

 

Title:

Chief Executive Officer and

 

 

Chairman of the Board

 

 

 

EXECUTIVE

 

 

 

/s/ Amy E. Miles

 

Amy E. Miles

 

9

--------------------------------------------------------------------------------